IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                IN RE INTEREST OF KE’SHAUN T.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


               IN RE INTEREST OF KE’SHAUN T., A CHILD UNDER 18 YEARS OF AGE.

                                 STATE OF NEBRASKA, APPELLEE
                                               V.

                                   KE’SHAUN T., APPELLANT


                             Filed April 11, 2017.   No. A-16-677.


       Appeal from the Separate Juvenile Court of Douglas County: CHRISTOPHER KELLY, Judge.
Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Ryan T. Locke for appellant.
       Donald W. Kleine, Douglas County Attorney, and Kati Kilcoin for appellee.



       PIRTLE, BISHOP, and ARTERBURN, Judges.
       ARTERBURN, Judge.
                                       INTRODUCTION
        Ke’Shaun T. appeals an order of the juvenile court wherein his juvenile record was not
sealed. On appeal, Ke’Shaun argues that the juvenile court erred in not ordering Ke’Shaun’s record
to be sealed. For the reasons set forth below, we affirm.
                                        BACKGROUND
        On December 16, 2014, the State filed a Petition in juvenile court alleging Ke’Shaun was
a child within the meaning of Neb. Rev. Stat. § 43-247(1) (Reissue 2008) based on an allegation
of disturbing the peace. On January 9, 2015, Ke’Shaun admitted to the petition. The juvenile court




                                              -1-
accepted Ke’Shaun’s admission to the allegation and proceeded immediately to disposition. The
court ordered that Ke’Shaun be placed on intensive supervised probation and committed to the
Youth Rehabilitation and Treatment Center (YRTC) in Kearney, Nebraska. The court further
ordered that a review hearing would be held upon discharge or when necessary to consider
Ke’Shaun’s reentry plan and conditions of probation.
        A reentry hearing was held on June 9, 2016. The court received evidence and heard
arguments from the parties. The parties agreed that once Ke’Shaun completed the program at
YRTC, he would move to the home of his mother in Texas. Ke’Shaun was eligible for release
within 30 to 45 days of the hearing. The court stated that it typically maintained a juvenile on
probation for a short period of time after release from YRTC to give the juvenile an opportunity
to assimilate and demonstrate good citizenship. Contrary to the recommendations of the State, the
court opined that it would not make sense to keep Ke’Shaun on probation in Nebraska while he
was residing in Texas. The court determined that upon release, the jurisdiction of the juvenile court
would automatically terminate. The court also determined that no finding could be made at that
time regarding successful completion of probation given Ke’Shaun’s mixed performance while at
YRTC. As a result, the court declined to act on Ke’Shaun’s request that the record be sealed at that
time. The court stated Ke’Shaun would have the opportunity to have his records sealed at a later
point in time if he demonstrated he had not been in further trouble. On June 29, 2016, the court
terminated jurisdiction over the case and terminated probation. No order was entered regarding the
issue of sealing the record.
                                   ASSIGNMENT OF ERROR
       Ke’Shaun asserts the juvenile court erred in not ordering his record to be sealed.
                                    STANDARD OF REVIEW
       An appellate court reviews juvenile cases de novo on the record and reaches a conclusion
independently of the juvenile court’s findings. In re Interest of Darryn C., 295 Neb. 358, 367, 888
N.W.2d 169, 174 (2016).
                                            ANALYSIS
        Ke’Shaun argues that the juvenile court erred in not ordering his record to be sealed.
Restated and reordered, Ke’Shaun argues the juvenile court did initiate proceedings to seal the
record, but erred in not ordering his record to be sealed based on Ke’Shaun’s successful completion
of the terms of his probation. He further argues that the juvenile court’s decision did not comport
with the rehabilitative purposes of the juvenile code. Upon our review, we find that Ke’Shaun’s
assertions lack merit.
        Neb. Rev. Stat. §§ 43-2,108.01 to 43-2,108.05 (Reissue 2008) set forth the requirements
and procedures for sealing a juvenile record. Neb. Rev. Stat. § 43-2,108.01 (Reissue 2008)
provides that a juvenile is eligible to have their record sealed if the juvenile was under the age of
18 at the time the offense occurred and a juvenile court petition was filed describing the juvenile
within subdivision (1), (2), (3)(b), or (4) of section 43-247. Further, Neb. Rev. Stat.
§ 43-2,108.03(5) (Reissue 2008) states:




                                                -2-
       If a juvenile described in section 43-2,108.01 has satisfactorily completed such juvenile’s
       probation, supervision, or other treatment or rehabilitation program provided under the
       Nebraska Juvenile Code or has satisfactorily completed such juvenile’s diversion or
       sentence in county court:
       (a) The court may initiate proceedings pursuant to section 43-2,108.04 to seal the record
       pertaining to such disposition or adjudication under the juvenile code or sentence of the
       county court; and
       (b) If the juvenile has attained the age of seventeen years, the court shall initiate
       proceedings pursuant to section 43-2,108.04 to seal the record pertaining to such
       disposition or adjudication under the juvenile code or diversion or sentence of the county
       court. . . .

        Neb. Rev. Stat. § 43-2,108.04 (Reissue 2008) sets forth the procedure for initiating
proceedings to seal the record. When proceedings to seal the record are initiated, the court shall
promptly notify the county attorney or city attorney involved in the case that is the subject of the
proceeding to seal the record of the proceedings. Neb. Rev. Stat. § 43-2,108.04. The county
attorney may file a response with the court within 30 days after receiving the notice. Id. If the
county attorney does not object to the sealing of the record, the court may order the record of the
juvenile sealed without conducting a hearing, or decide in its discretion to conduct a hearing on
the motion. Id.
        The Supreme Court of Nebraska detailed the procedures for sealing a juvenile record in In
re Interest of Candice H., 284 Neb. 935, 939, 824 N.W.2d 34, 37 (2012). In Candice H., the court
determined that the juvenile court erred in sealing the juvenile’s record because it did not follow
the statutorily prescribed measures set forth in Neb. Rev. Stat. §§ 43-2,108.01 to 43-2,108.05. Id.
The court stated that it is within the discretion of the juvenile court to initiate a proceeding to seal
a record when the juvenile is under the age of 17. Id. The juvenile court must initiate a proceeding
to seal a record when the juvenile reaches the age of 17. Id.
        Upon our de novo review, there is nothing in the record to indicate that a proceeding to
seal Ke’Shaun’s record was initiated. The juvenile court declined to initiate the procedure to seal
the record during the reentry hearing. Since Ke’Shaun was 16 at the time of the reentry hearing
and termination order, it was within the discretion of the juvenile court to determine whether the
procedure to seal Ke’Shaun’s record should be initiated. Neb. Rev. Stat. § 43-2,108.04 provides
that notice must be given to the county attorney involved in the matter. The county attorney then
has 30 days to file a response with the court. There is no record of either filing in this matter. While
Ke’Shaun attempted to have the juvenile court initiate the proceedings to seal his record during
the reentry hearing, the juvenile court declined to take up the matter at that time.
        Ke’Shaun cannot successfully argue that the juvenile court erred by failing to seal his
record where the juvenile court was never properly presented that issue in accord with the
statutorily prescribed procedure. The juvenile court did not err in refusing to make a decision on
whether Ke’Shaun’s record should be sealed at the time of the reentry hearing and at the time it
terminated jurisdiction. While the juvenile court to some degree addressed the merits of
Ke’Shaun’s invitation to immediately seal the record, it was not required to do so, based solely on



                                                 -3-
Ke’Shaun’s oral motion. Ke’Shaun’s argument that the juvenile court properly initiated a
proceeding to seal the record is without merit.
       We need not discuss the other arguments asserted by Ke’Shaun because we conclude that
the proper procedures to initiate the proceedings to seal a record were never commenced. An
appellate court is not obligated to engage in an analysis which is not needed to adjudicate the
controversy before it. In re Interest of Anjelica L., 277 Neb. 984, 1012, 767 N.W.2d 74, 96 (2009).
                                         CONCLUSION
       We conclude that the juvenile court did not err in declining to initiate the proceedings to
seal Ke’Shaun’s record. We affirm the decision of the juvenile court.
                                                                                       AFFIRMED.




                                               -4-